Case 1:21-cv-16638-NLH-SAK Document 2 Filed 09/21/21 Page 1 of 3 PageID: 50



                       UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW JERSEY


      SANDY GOMEZ,                       1:21-cv-16638 (NLH) (SAK)

                     Plaintiff,          MEMORANDUM OPINION & ORDER

           v.

      FEDERAL BUREAU OF PRISONS,

                     Defendant.


APPEARANCES:

Sandy Gomez
72557-054
Federal Correctional Institution Berlin
P.O. Box 900
Berlin, NH 03570

       Plaintiff pro se


HILLMAN, District Judge

       WHEREAS, Plaintiff Sandy Gomez is a federal prisoner

currently confined in FCI Berlin, New Hampshire, see ECF No. 1;

and

       WHEREAS, Plaintiff filed a document captioned as a motion

for an injunction against the Federal Bureau of Prisons (“BOP”).

Id.; and

       WHEREAS, he alleges that the BOP charged him with

committing a prohibited act, Possession of a Hazardous Tool, and

violated his due process rights during the disciplinary hearing.
Case 1:21-cv-16638-NLH-SAK Document 2 Filed 09/21/21 Page 2 of 3 PageID: 51



As a result, Plaintiff lost good conduct time; and

     WHEREAS, Plaintiff asks the Court to order the BOP to

expunge his disciplinary report and lift the sanctions that were

imposed; and

     WHEREAS, “[c]ourts, of course, look to the substance of a

motion and not the caption.”      Dias v. Bogins, No. 94-1069, 1994

WL 243855, at *1 (E.D. Pa. June 6, 1994).        A habeas corpus

petition is the proper mechanism for a federal prisoner to

challenge the “fact or duration” of his confinement.          Preiser v.

Rodriguez, 411 U.S. 475, 498–99 (1973); see also Muhammad v.

Close, 540 U.S. 749 (2004).      Plaintiff’s challenge to the loss

of good conduct time is more appropriately considered in a

habeas corpus proceeding under § 2241 “as the action could

affect the duration of the petitioner's sentence.” Queen v.

Miner, 530 F.3d 253, 254 n.2 (3d Cir. 2008) (per curiam); and

     WHEREAS, although Plaintiff was confined in FCI Fort Dix,

New Jersey during the disciplinary proceedings, petitions under

§ 2241 need to be filed in the district of confinement naming

the inmate’s immediate custodian as respondent, Rumsfeld v.

Padilla, 542 U.S. 426, 434-35 (2004); and

     WHEREAS, Plaintiff is currently confined within the

District of New Hampshire.      The Court concludes the interests of

justice would be better served by transferring this action to

that court for consideration.      See 28 U.S.C. § 1404(a) (“For the

                                    2
Case 1:21-cv-16638-NLH-SAK Document 2 Filed 09/21/21 Page 3 of 3 PageID: 52



convenience of parties and witnesses, in the interest of

justice, a district court may transfer any civil action to any

other district or division where it might have been brought . .

. .”),

     THEREFORE, IT IS on this      21st      day of   September , 2021

     ORDERED that the Clerk shall transfer this matter to the

United States District Court for the District of New Hampshire,

28 U.S.C. §§ 1404(a), 2241; and it is finally

     ORDERED that the Clerk shall serve a copy of this Order

upon Plaintiff by regular mail and close this matter.


                                            s/ Noel L. Hillman
At Camden, New Jersey                     NOEL L. HILLMAN, U.S.D.J.




                                    3
